Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/588939 application originally filed January 31, 2022.
Amended claims 34-49, filed January 31, 2022, are pending and have been fully considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,319,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of preparing a coal powder of the ‘492 patent overlaps the teachings of the currently claimed process of preparing a coal powder filter-cake.  Through the teachings of patent ‘492 it would have been obvious to one of ordinary skill in the art to provide the coal powder into a filter cake, as claimed by the presently claimed invention.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a process of preparing a coal powder filter-cake, wherein the process comprises the steps of: a. Providing a coal feedstock; b. Conducting froth flotation on the coal feedstock; c. Collecting of the floated coal product to provide a filter-cake; and wherein the filter-cake comprises: an ash content of less than 2 wt%, based on the total weight of the filter cake; and wherein the filter cake comprises a coal powder comprised of hydrocarbonaceous particles, wherein at least 90% by volume (%v) of the hydrocarbonaceous particles are no greater than 100 µm (microns) in diameter, at least 50% by volume (%v) of the hydrocarbonaceous particles are no greater than 50µm (microns) in diameter, and the hydrocarbonaceous particles have an average particle size by volume of at most 10 µm in diameter.
It is to be noted, Cui et al. “A Novel process for preparation of an ultra-clean superfine coal-oil slurry” is the closest prior art, teaching a novel process for the preparation of an ultra-clean superfine coal-oil slurry is presented. The process uses a high-pressure water-jet mill and a pumping slurry jet mill for coal superfine comminution. The mean diameter of coal particles in the slurry is 2.71 um, and the ash content is 1.05%. The results show that the ultra-clean superfine coal—oil slurry has a high heat value, a high level of stability, and low viscosity. Cui discloses in the abstract and Section 3.1 of a hydrocarbonaceous particle having a mean diameter of 2.71 micron (see abstract and Section 3.1).  Cui fails to teach and/or suggest the presently claimed process wherein the filter cake comprising coal powder having the claimed properties of claims 34-49.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771